Citation Nr: 0932864	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound (SFW) to the neck with 
retained foreign body.

2. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In June 2006, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

In December 2006, the Board denied the Veteran's claims, 
which the Veteran then appealed to the Court of Appeals for 
Veterans Claims (Court).  In February 2008, pursuant to a 
Joint Motion, the Court vacated the Board's decision and 
remanded the case to the Board for further consideration in 
February 2008.  In August 2008, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

At his hearing, the Veteran raised the issue of entitlement 
to headaches as secondary to SFW to the neck with retained 
foreign body, the Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service-connected PTSD is productive of symptoms 
resulting in reduced reliability and productivity, and 
manifested by blunted affect and dysphoric mood, social 
contacts limited to immediate family, suicidal ideation, 
difficulty concentrating, rambling and circumstantial thought 
process, impairment of memory with respect to names and what 
the Veteran is saying, and Global Assessment of Functioning 
(GAF) scores ranging from 48 to 53.  

2.  Service-connected residuals of SFW to the neck with 
retained foreign body, was the result of a penetrating high 
velocity missile injury to the posterior aspect of the neck 
without bone, neurological or vascular impairment, muscle 
herniation, or loss of deep fascia or muscle substance and 
productive of pain and decreased coordination, weakness, and 
fatigability resulting in a moderate disability.  

3.  Service-connected residuals of SFW to the neck with 
retained foreign body were manifested by a tender, 
superficial scar.

4.  Service-connected residuals of SFW to the neck with 
retained foreign body were manifested by cervical strain 
productive of forward flexion limited to not less than 20 
degrees with no additional limitation with repetition of 
movement. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of SFW to the neck with retained foreign body have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5323 (2008).

3.  The criteria for a separate rating of 10 percent, but no 
greater, for scar residuals of SFW to the neck with retained 
foreign body have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

4. The criteria for a separate rating of 20 percent, but no 
greater, for cervical spine residuals of SFW to the neck with 
retained foreign body have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 (2002); 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the Court 
of Appeals for Veterans Claims (Court), in the consolidated 
appeal of Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in January 2003, prior to the initial 
unfavorable rating decision issued in May 2003.  In March 
2006, the Veteran was sent notice with regard to the 
assignment of disability ratings and effective dates, and an 
additional VCAA notice was sent in December 2008.  

The Board observes that the January letter informed the 
Veteran of his and VA's responsibilities in obtaining 
relevant evidence; however, only the March 2006 and December 
2008 notices advised him to submit evidence of how his 
disability affects his work and daily life, and only the 
December 2008 letter discussed that that he must demonstrate 
that his service-connected disabilities had increased in 
severity and apprised him of the diagnostic codes assigned to 
his service-connected PTSD and residuals of SFW to the neck 
with retained foreign body.  

Although the Veteran was not provided VCAA compliant notice 
until years after the initial rating decision, the Board 
finds that no prejudice has resulted from the deficiency of 
timing.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  In this regard, the Board notes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the 
present case, subsequent to the December 2008 letter, an SSOC 
was issued in March 2009.  Thus, the inadequate timing of 
VCAA notice was rectified by subsequent readjudication.

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41 (2008), citing Mayfield, 444 F.3d at 
1333.  Accordingly, the Board finds that further VCAA notice 
is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of April 2003 
and March 2009 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claims.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, the Board has also considered 
the propriety of staged ratings in assessing the Veteran's 
service-connected PTSD and SFW disabilities.
 
The Veteran's service-connected PTSD has been assigned a 50 
percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  His residuals of SFW to the neck with 
retained foreign body have been assigned a 10 percent rating 
evaluation pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5323 
(2008).  The Veteran contends that his symptomatology of each 
disability is of a severity to warrant a higher rating.  

PTSD

The regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  
However, the use of the phrase "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran filed his claim for service connection for PTSD 
in December 2002.  During the course of this appeal period, 
he was afforded two VA examinations, in April 2003 and March 
2009.

At the April 2003 VA examination, the Veteran reported 
nightmares, difficulty sleeping, flashbacks, hypervigilance, 
feeling depressed and detached, and increased stress due to 
work and his spouse's health.  He reported that he was 
working at a grocery store warehouse.  Mental status 
examination revealed his thought content to be negative for 
suicidal and homicidal ideations.  The examiner observed that 
the Veteran was oriented and displayed no impairment of 
speech or thought processes or content; however, he indicated 
that the Veteran provided several irrelevant details in 
response to questions.  No deficiency of hygiene was 
reported.  Insight and judgment were noted to be adequate.  A 
GAF score of 53 was assigned.

At a March 2009 VA examination, the Veteran related living 
with his wife of 40 years, and doing things frequently with 
his four sons who lived close by.  Additionally, he and his 
wife socialized with her sister, but he denied any other 
social contacts.  The Veteran reported interrupted sleep.  

The examiner observed the Veteran to be neatly and 
appropriately dressed, and noted his blunted affect and 
dysphoric mood.  Speech was reportedly slow and mental status 
testing revealed deficits of attention, e.g., the inability 
to spell a word forward and backward.  The Veteran's thought 
process was found to be rambling and circumstantial, and the 
examiner noted some paranoid ideation.  No impairment of 
judgment or insight was documented.  The Veteran denied 
homicidal ideation, but suicidal ideation was present.  
Memory of recent events was impaired, and the examiner stated 
that the Veteran indicated forgetting the names of people he 
knows and what he is talking about.  Other symptoms included 
irritability and outbursts of anger and difficulty 
concentrating.  No impairment of impulse control, 
hallucinations, delusions, or obsessive rituals were 
documented.  The Veteran stated that he had had to leave his 
work eventually because his symptoms increasingly affected 
his reliability and productivity in spite of being given less 
demanding positions.  The report also noted that he retired 
from his employment in March 2008 from the sanitation 
department due to physical and psychiatric problems.  The 
examiner described the overall impairment caused by the 
Veteran's symptoms as moderately severe and assigned a GAF 
score of 51. 

The record reflects that the Veteran was receiving 
psychiatric treatment at a VA hospital until March 2007 at 
which time he ceased treatment because his cardiologist 
advised that he not take antidepressant medications.  
Symptoms reported at his treatment sessions do not represent 
a severity of symptoms not reflected at the VA examinations, 
and therefore, are not discussed in detail.  GAF scores 
ranging from 48 to 50 were assigned. 

The Board notes that the Veteran has been assigned a GAF 
score ranging from 48 to 53.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or social functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51-
60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
While a GAF score is highly probative as it relates directly 
to the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 
4.126(a).
	
Based on the above, the Board determines that the overall 
picture of the Veteran's disability does not more closely 
approximate a rating in excess of 50 percent.  In this 
regard, the Board notes that the Veteran exhibits some 
symptoms typical of a 70 percent rating-suicidal ideation, 
lack of relationships outside of family-however, his 
functional impairment as a whole has been documented as 
moderately severe, resulting in reduced reliability and 
productivity.  Additionally, although he has experienced 
difficulties at work, his family relationships are intact.  
Further, the Veteran does not display other symptoms 
supportive of a rating in excess of 50 percent, such as near-
continuous panic, obsessive rituals, delusions, 
hallucinations, impaired impulse control or violence, and 
inability to maintain personal hygiene.  Moreover, absent 
objective evidence that his occupational and social 
impairment results from deficiencies of judgment, 
thinking/thought processes, or mood, a rating in excess of 50 
percent is not warranted at any time during the appeal 
period.

Residuals of SFW to the neck with retained foreign body

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. 
§ 4.55(a).  A through and through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The type of injury associated with a slight muscle disability 
is a simple muscle wound without debridement or infection and 
with a history of a superficial wound with brief treatment 
and no cardinal signs or symptoms of muscle disability, such 
as loss of power, weakness, fatigue-pain, or impairment of 
coordination and uncertainty of movement.  Objective findings 
of a slight disability include a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. 
§ 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's service-connected residuals of SFW to the neck 
with retained foreign body are currently assigned a 10 
percent rating evaluation pursuant to Diagnostic Code 5323, 
which applies to muscles of the side and back of the neck, 
including the suboccipital, lateral vertebral, and anterior 
vertebral muscles (Muscle Group XXIII).  38 C.F.R. § 4.73, 
Diagnostic Code 5323 (2008).  This muscle group is 
responsible for movements of the head and fixation of 
shoulder movements.  Under Diagnostic Code 5323, moderate 
disability warrants a 10 percent rating, moderately severe 
disability warrants a 20 percent rating, and severe 
disability warrants a 30 percent rating.  Id. 

As of August 30, 2002, scars, under Diagnostic Code 7800, 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement warrants a 10 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters). Id. at Note (1) (2008).  

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for scars that are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.

The Board observes that the rating criteria for scars were 
revised effective October 23, 2008.  However, the Board notes 
that the latter revisions are applicable only to applications 
for benefits received by VA on or after October 23, 2008.  
See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, as the 
Veteran filed his claim for an increased rating in December 
2002, only the rating criteria in effect as of August 30, 
2002 apply to this case.

The Board observes that the schedular criteria for rating 
spine disabilities were amended once just prior to the 
Veteran's application for an increased rating and once in the 
year afterward.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The Veteran filed his 
claim for an increased rating in December 2002.  Thus, both 
revisions of the schedular criteria are applicable to the 
Veteran's increased rating claim.  Nevertheless, the Board 
notes that the medical evidence does not indicate that the 
Veteran has intervertebral disc syndrome of the cervical 
spine; hence, the rating criteria specific to that disability 
is not included below.   

Under the rating criteria in effect in December 2002, as 
relevant to the cervical spine, a 100 percent disability 
rating is warranted for residuals of a vertebra fracture with 
cord involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement, 
but with abnormal mobility requiring a neck brace (jury mast) 
warrants a 60 percent disability evaluation.  In other cases, 
rating is in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Favorable 
ankylosis of the cervical spine warrants a 30 percent 
disability rating, and unfavorable ankylosis of the cervical 
spine warrants a 40 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2002).  

Slight limitation of motion of the cervical spine warrants a 
10 percent disability rating.  Moderate limitation of motion 
of the cervical spine warrants a 20 percent disability 
rating.  A 40 percent disability rating is assigned for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002). 

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5242 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height is assigned a 
10 percent rating.  A 20 percent rating is assigned for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
evaluation is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent rating requires 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating is warranted if there is unfavorable ankylosis 
of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2008).

Prior to September 26, 2003, the Board will apply the old 
spine criteria, and subsequent to that date, the Board will 
evaluate the Veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version would afford 
him the highest rating.  According to VAOPGCPREC 7-2003, in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it conflicts with the precedents of the 
United States Supreme Court (Supreme Court) and the Federal 
Circuit.  Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Service treatment records reveal that the Veteran sustained a 
penetrating SFW to the posterior aspect of the neck.  There 
was pain in the paraspinal muscles area.  The wound was 
debrided and three days later, it was closed.  The Veteran 
reported that he had stocking type of "numbness" and 
anesthesia of both lower extremities.  Motor function was 
fine.  The hospital report noted that the Veteran's symptoms 
of numbness and the like were consistent with depressive 
symptoms.  By the end of February 1968, medical records show 
that the Veteran had a penetrating SFW of the posterior neck 
with retained foreign body which was metallic, but no artery 
or nerve involvement.  On the Veteran's September 1968 
discharge examination, it was noted that the Veteran's 
residual of the SFW was a 1 inch circular scar on the back of 
his neck.  Post-service, the Veteran was examined shortly 
after separation in January 1969.  The circular scar was 
noted at that time.  Range of motion of the neck revealed 
flexion to 45 degrees, extension to 45 degrees, rotation to 
50 degrees, and lateral flexion to 45 degrees.  There was no 
restricted motion, muscle atrophy or shoulder/arm weakness.  
X-rays revealed retained shrapnel.  The examiner indicated 
that the SFW was asymptomatic.  

In April 2003, the Veteran was afforded a VA examination.  
The examiner found that although the Veteran suffered an SFW 
during service, it was superficial and did not involve the 
muscle or nerves.  It was also noted that the spine and 
spinal cord were not involved.  The Veteran reported that he 
had some pain when he looked up, but otherwise, no problems.  
Physical examination revealed a well-healed, nontender 1 inch 
scar over the C7 prominence.  The Veteran was able to flex 
his neck 20 degrees, extend to 45 degrees, and bilaterally 
rotate to 80 degrees.  Neurological examination was negative.  
The diagnosis was SFW over the C7 vertebra of minimal 
significance.

In April 2004 and May 2004 VA outpatient records, it was 
noted on VA evaluations that the Veteran's active range of 
motion of the cervical spine was mildly limited due to old 
injuries.

In March 2009, the Veteran was afforded several VA 
examinations to assess the full extent of the residuals of 
his service-connected SFW of the neck with retained foreign 
body, to include muscle and spine residuals, scars, and 
headaches.  At the muscle examination, the Veteran reported 
subjective weakness and pain when holding his head up in a 
recumbent position.  The examiner noted that the Veteran 
sustained an in-service neck injury from a high velocity 
missile, requiring one month of hospitalization with 
additional time spent in the hospital for PTSD symptoms.  He 
also documented pain and decreased coordination, weakness, 
and fatigability.  The examiner stated that there was no 
bone, nerve, vascular, or tendon damage, muscle herniation, 
loss of deep fascia or muscle substance or limitation of 
motion of any joint.  The impact on daily activities was 
reported as moderate.

With respect to the scar associated with the Veteran's neck 
injury, the examiner stated that the scar was 0.5 cm. X 3.5 
cm., tender on palpation, with no adherence to underlying 
tissue, soft tissue damage, skin ulceration, or loss of 
function/limitation of motion.  There was no impact on daily 
activities noted.

Finally, the examiner assessed the Veteran's cervical spine.  
The examiner found range of motion of the cervical spine to 
be forward flexion to 30 degrees, extension to 25 degrees, 
left and right lateral flexion to 10 degrees, and left and 
right lateral rotation to 30 degrees.  Pain with motion was 
observed, but no additional limitation occurred with 
repetition of movement.  There were no neurological 
abnormalities noted, and no ankylosis was present.  Moreover, 
there were no objective abnormalities of the cervical 
sacrospinalis, such as spasm, atrophy, guarding, tenderness, 
or weakness; however, there was kyphosis.  Imaging studies 
showed well-preserved vertebral heights and normal disc 
spaces.  The examiner diagnosed residual cervical strain 
associated with the service-connected SFW to the neck.  
Impact on usual daily activities was stated to be moderate.

The evidence demonstrates that the Veteran has not incurred a 
"moderately-severe" muscle injury as a result of his SFW in 
service.  See 38 C.F.R. § 4.56.  Therefore, a rating in 
excess of 10 percent for service-connected SFW to the 
posterior neck is not warranted.  Specifically, the record 
does not reveal prolonged infection, sloughing of soft parts, 
or intermuscular scarring, or a protracted recovery period in 
the hospital.  Additionally, loss of deep fascia, muscle 
substance, or normal firm resistance of muscles was not 
documented.  There is no evidence of impairment in strength 
or endurance.  Based on the above, the Board determines that 
the Veteran's service-connected muscle residuals of SFW to 
the neck with retained foreign body does not warrant a rating 
in excess of the 10 percent assigned for a moderate muscle 
injury.

However, the Board notes that the Veteran has a scar 
associated with his service-connected muscle disability that 
was documented as tender to palpation at the April 2009 VA 
examination.  Such scar is not contemplated in the 10 percent 
rating assigned.  Hence, the Board determines that a separate 
rating of 10 percent is warranted for a tender scar, 
associated with service-connected residuals of SFW to the 
neck with retained foreign body, pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7804, throughout the entire appeal 
period.  

The Board observes that the size of the Veteran's scar as 
documented in March 2009 (0.5 cm. X 3.5 cm.) suggests that a 
10 percent rating may be warranted under Diagnostic Code 7800 
for a scar of the neck having one characteristic of 
disfigurement.  However, as the scar as a residual of the 
Veteran's SFW to the neck is being compensated under 
Diagnostic Code 7804, the Board finds that to assign separate 
ratings for tenderness and dimension would be pyramiding as 
the two ratings would compensate the same residual of the 
service-connected SFW injury.  See 38 C.F.R. § 4.14; see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Absent evidence of 
limitation of motion due to the scar or more than one 
disfiguring characteristic of the scar, a rating in excess of 
10 percent is not supported by the evidence.

Additionally, the Board observes that the Veteran's service-
connected muscle disability has resulted in a residual 
cervical strain as documented at the March 2009 VA 
examination.  Further, the April 2003 VA examiner documented 
limited flexion of the neck to 20 degrees, just slightly less 
than half of the normal range of motion to 45 degrees 
flexion.  The April 2009 VA examination report reflects 
limitation of motion of the cervical spine to 30 degrees and 
a combined range of motion of the cervical spine of less than 
170 degrees.  Accordingly, the Board determines that a 
separate 20 percent rating, but no greater, for cervical 
strain, as a service-connected residual of SFW to the neck 
with retained foreign body is warranted, throughout the 
entire appeal period.  

Initially, the Board finds that the limitation of motion as 
described is not adequately addressed under the 10 percent 
rating assigned, or any higher rating available under 
Diagnostic Code 5323.  Therefore, to assign a separate rating 
for limitation of motion due to a residual of cervical strain 
is not pyramiding in this case.  See 38 C.F.R. § 4.14.

The Board determines that limitation of forward flexion to 20 
degrees as documented in April 2003 constitutes a moderate 
limitation of motion of the cervical spine under the rating 
criteria applicable to the spine prior to September 26, 2003, 
especially in absence of limitation of extension or rotation.  
From September 26, 2003 onward, limitation of forward flexion 
to between 15 and 30 degrees as documented in April 2003 and 
March 2009 warrants a 20 percent rating under the General 
Formula.  Absent evidence of limitation of forward flexion to 
less than 30 degrees or ankylosis of the spine, a rating in 
excess of 20 percent is not warranted.  

In conclusion, a rating in excess of 10 percent for service-
connected residuals of SFW to the neck with retained foreign 
body under Diagnostic Code 5323 is not warranted.  However, 
separate ratings of 10 percent for a tender scar, pursuant to 
Diagnostic Code 7804, and of 20 percent for cervical strain 
residuals of SFW are granted for the entire appeal period.  

III. Other Considerations

The Board has considered the Veteran's statements with 
respect to the claimed severity of his service-connected PTSD 
and SFW to the neck with retained foreign body.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis, causation, and 
severity of a disability.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent medical evidence demonstrating 
symptoms that rise to the level contemplated by higher rating 
evaluations than those assigned by the RO and the Board with 
respect to these disabilities, the Veteran's increased rating 
claims must be denied.

Additionally, the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2008) has been 
contemplated, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board notes that the scar related to 
the Veteran's service-connected SFW is herein assigned a 
separate rating, as is the residual cervical strain.  With 
respect to documented tension headaches, a secondary service 
connection claim for this disorder has been referred in the 
introduction.  There are no other residuals of the SFW, such 
as neurological impairment, that are not contemplated in the 
ratings assigned.  As such, a review of the record fails to 
reveal any additional functional impairment associated with 
either the Veteran's service-connected residuals of SFW to 
the neck with retained foreign body or PTSD so as to warrant 
consideration of alternate rating codes.       

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the Board finds that the 
preponderance of the evidence is against ratings in excess of 
50 percent for service-connected PTSD and 10 percent for 
muscle, 10 percent for scar, and 20 percent for cervical 
strain residuals of SFW to the neck with retained foreign 
body.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected PTSD or residuals of SFW 
to the neck with retained foreign body presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
diminished functionality experienced by the Veteran in daily 
activities, particularly in his prior employment is 
contemplated under the criteria under the rating schedule, 
and thus, in the ratings assigned.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (an assigned disability rating 
itself is recognition of industrial impairment).  Therefore, 
the Board determines that the Veteran's PTSD symptoms and 
residuals of SFW to the neck with retained foreign body as 
documented are fully compensated under the schedular rating 
criteria.  Accordingly, referral for an extraschedular rating 
with respect to these claims is not warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.

A rating in excess of 10 percent for service-connected 
residuals of SFW to the neck with retained foreign body under 
Diagnostic Code 5323 is denied.

A separate rating of 10 percent, but no greater, for a tender 
scar associated with service-connected residuals of SFW to 
the neck is granted, subject to the laws governing the 
payment of monetary benefits.

A separate rating of 20 percent, but no greater, for cervical 
strain associated with service-connected residuals of SFW to 
the neck with retained foreign body is granted, subject to 
the laws governing the payment of monetary benefits.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


